DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of species (2) (at least one analyte is a set of antigens, see claims 56-67 and 69-75), species (4) (the first target analyte specific probe has a specific binding interaction to a first complementary portion of the at least one target analyte and the second target analyte specific probe has a specific binding interaction to a second complementary portion of the at least one target analyte wherein the specific binding interaction does not create a cross link, see claims 56-62), species (6) (the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one coating from a set of Au, see claims 58 and 63-69), and species (10) (the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of antigens or proteins, or protein pA/Gs, see claims 59, 69, 73, and 74) in the reply filed on May 24, 2021 is acknowledged. The traversal is on the ground(s) that “[A]pplicant traverses the restriction of species I, II, III and believes claims 56-75 can be examined together. ‘If...there is a single general inventive concept that appears novel and involves inventive step, then there is unity of invention and an objection of lack of unity does not arise...the benefit of any doubt being given to the applicant.’ MPEP §1850. (Emphasis added). Initially it is noted that all claims are directed towards a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, each classified in 435. Furthermore, the claims can each be classified in subsection 5. Applicant notes that claim 56 requires a plurality of analytes consisting of at least one analyte from a set of nucleic acids, antigens and antibodies. 
Applicant notes that nucleic acids, antigens and antibodies can all be found in human serum, plasma, and blood samples as described in Applicant’s specification. Paragraphs 10, 11 and 48. 
complementary portion of the at least one target analyte wherein the specific binding interaction does not create a cross. The fifth species (claims 63-75) being the first target analyte specific probe has a specific binding interaction to a first complementary portion of the at least one target analyte and the second target analyte specific probe has a specific binding interaction to a second complementary portion of the at least one target analyte wherein the specific binding interaction creates a cross link. Applicant traverses the restriction of species IV and V and believes claims 56-75 can be examined together. ‘If...there is a single general inventive concept that appears novel and involves inventive step, then there is unity of invention and an objection of lack of unity does not arise...the benefit of any doubt being given to the applicant.’ MPEP §1850. (Emphasis added). Initially it is noted that all claims are directed towards a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, each classified in 435. Furthermore, the claims can each be classified in subsection 6.1. Applicant notes that claim 56 requires a specific binding interaction. Independent claims 63 and 70 require a cross-link. The Office action found that ‘The fifth species (claims 63-75) being the first target analyte specific probe has a specific binding interaction to a first complementary portion of the at least one target analyte and the second target analyte specific probe has a specific binding interaction to a second complementary portion of the at least one target analyte the benefit of any doubt being given to the applicant.’ MPEP §1850. (Emphasis added). Initially it is noted that all claims are directed towards a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, each classified in 435. Furthermore, the claims can each be classified in subsection 6.1. Applicant notes that claims 56 and 70 require a noble metal coating. Claim 58 restricts the noble metal coating in claim 56 to Au, Ag, or Cu. Claim 72 restricts the noble metal coating in claim 70 to Ag or Cu. Claim 63 requires a gold noble metal coating. Noble metal coatings are classified in 420 subclass 35. Applicant notes that Ag, Au and Cu are all within the same category of metals, noble metal, coatings as described in Applicant’s specification. Abstract and Paragraphs 5, 12, 46, 50 and 92. Accordingly there would be no serious search burden on the Examiner. Applicant thus questions the need to select a single species of indistinct species, the Restriction Requirement indicating that Ag, Au and Cu as distinct. For this reason, the election of the species is traversed. The nin[e]th species (claims 59, 69, and 73) being the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of nucleic acids or oligonucleotides. The tenth species (claims 69, 73, and 74) being the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of antigens or proteins, or protein pA/Gs. Applicant traverses the restriction of species IX and X and believes claims 59, 69, 73, and 74 can be examined together. ‘If...there is a single general inventive concept that appears novel and involves inventive step, then there is unity of invention and an objection of lack of unity does not arise...the benefit of any doubt being given to the applicant.’ MPEP §1850. (Emphasis added). Initially it is noted that all claims are directed towards a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, each classified in 435. Furthermore, the claims can each be classified in subsection 6.1. Applicant notes that claims 59 and 69 require ‘wherein the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of nucleic acids, oligonucleotides, antigens, proteins, or protein pA/Gs. Applicant notes each type of probe from the set of nucleic acids, oligonucleotides, antigens, proteins, or protein pA/Gs is classified in 435 subclass 4. Accordingly there would be no serious search burden on the Examiner. Applicant thus questions the need to select a single species of indistinct species, the Restriction Requirement indicating that nucleic acids, oligonucleotides, antigens, proteins, or protein pA/Gs as distinct. For this reason, the election of the species is traversed”. 
	The above arguments have been fully considered and have not been found persuasive toward the withdrawal of the restriction requirement nor persuasive toward the relaxation of same such that species (1) to (9) will be examined together. Although applicant argues that “[I]nitially it is noted that all claims are directed towards a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, each classified in 435” and “there would be no serious search burden on the Examiner”, the election of species is not dependent on US classification and serious search burden on the Examiner argued by applicant but is based on that these species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Furthermore, applicant has not indicate why these species are not deemed to lack unity of invention. Therefore, the requirement is still deemed proper and is made FINAL. However, in view of the amendments in claims 56, 58, 59, 63, 72, and 73 filed on May 24, 2021, claims 56-67 and 69-73 will be examined. 

Sequence Listing
The sequencing listing submitted on May 24, 2021 has been accepted and entered by the office. 

Drawings
Figure 1 submitted on February 25, 2021 has been accepted and entered by the office. 

Claim Objections

Claim 60 is objected to because of the following informality: “configured from” should be “formed by”. 
Claim 64 is objected to because of the following informalities: (1) “MG-ITC” is an abbreviation. It can be used only when the whole phrase representing the abbreviation appears once; and (2)  the phrase “the plurality of Raman label conjugated target analyte recognition nanoparticles is MG-ITC” should be “a Raman scattering dye of the plurality of Raman label conjugated target analyte recognition nanoparticles is MG-ITC” since MG-ITC is a Raman scattering dye (see paragraph [0114] of US 2015/0038347 A1, which is US Publication of this instant case. 
Claim 66 is objected to because of the following informality: “the blocking agent is” should be “one of the blocking agents is”. 
Claim 70 is objected to because of the following informalities: (1) “at least one of the plurality of inner paramagnetic particles bind to” should be “at least one of the plurality of inner paramagnetic particles binds to”; and (2) “at least one of the Raman label conjugated target analyte recognition nanoparticles bind to” should be “at least one of the Raman label conjugated target analyte recognition nanoparticles binds to”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 
Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added dependent claim 65 contains a limitation “a diameter of the plurality of inner paramagnetic particles is specific to a wavelength of the enhanced Raman signal”.  Although the specification describes that “[R]aman active gold nanoparticles may be prepared in any number of methods. In one implementation, for example, citrate stabilized gold nanoparticles of various sizes can be purchased (such as from Ted Pella, Inc.) or synthesized by well-known protocols. In one particular implementation, an optimum size of the gold nanoparticles is wavelength specific and is chosen according to the Raman spectrometer laser being used. The particles are then modified with Raman active molecules by physisorption or with thiol containing molecules. In this implementation, the degree of modification is controlled by carefully titrating the dye concentration to achieve partial coverage. Further modification with the capture probes, such as thiol modified single stranded DNA oligonucleotides, is easily achieved by incubating the partially modified gold nanoparticles with the corresponding capture probe. Multiplexed assays can be developed by pairing specific capture agents with specific Raman dyes” (see paragraph [0053] of US 2015/0038347 A1, which is US application of this instant application), nowhere in paragraph [0053] of the specification suggested by applicant describes such limitation recited in claim 65 since the specification only describes that an optimum size of gold nanoparticles is wavelength specific and the gold nanoparticles cannot be considered as inner paramagnetic particles as recited in claim 65. 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 56-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidemaier et al., (US 2011/0275061 A1, priority date: March 20, 2007) in view of Cui et al., (US 2004/0219361 A1, published on November 4, 2004). 
Note that, although claim 56 is directed to a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, since the content of claim 56 does not have a step for mixing the components in the detection assay, claim 56 is considered as a product claim for the rejection. 
 	Regarding claims 56, 57, and 59-61, Weidemaier et al., teach a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, the detection assay comprising: a plurality of analytes consisting of at least one analyte from a set of antigens (ie., one or more analytes such as proteins); the detection assay comprising: a first plurality of super paramagnetic particles (eg., one or more super paramagnetic capture particles 100) comprising a first target analyte specific probe (eg., at least one specific binding member 110a) for detecting at least one target analyte from the plurality of analytes and a first blocking agent, wherein the first target analyte specific probe has a specific binding interaction to a first complementary portion of the at least one target analyte if the at least one target analyte is detected within the plurality of analytes; a first plurality of Raman reporter nanoparticles (eg., SERS-active nanoparticles having different Raman dyes 120) comprising a second target analyte specific probe (ie., at least one specific binding member 110b) for detecting the at least one target analyte from the plurality of analytes, wherein the second target analyte specific probe has a specific binding interaction to a second complementary portion of the at least one target analyte if the at least one target analyte is detected within the plurality of analytes and is bound to the first target analyte specific probe (ie., by forming a magnetic capture particle-analyte-SERS-active nanoparticle complex 140) as recited in claim 56, wherein the blocking agent is configured to stop non-specific binding interactions with the plurality of analytes (ie., to enhance or facilitate the binding event with the analyte or facilitate the binding event with the analyte or to prevent undesired interactions) as recited in claim 57, the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of antigens, proteins, or protein pA/Gs as recited in claim 59, further comprising: an enhanced Raman signal (eg., the first detectable signal in claim 1) generated from a magnetic nanoparticle complex configured from the at least one target analyte, at least one of the first plurality of paramagnetic particles, and at least one of the first plurality of Raman reporter nanoparticles as recited in claim 60, and further comprising: a second plurality of super paramagnetic nanoparticles (eg., one or more super paramagnetic capture particles 200) comprising a second blocking agent and a third target analyte specific probe (eg., at least one specific binding member 210a) for detecting a second target analyte from the plurality of analytes, wherein the third target analyte specific probe has a specific binding interaction to a first complementary portion of the second target analyte if the second target analyte is detected within the plurality of analytes; and a second plurality of Raman reporter nanoparticles (eg., SERS-active nanoparticles having different Raman dyes 220) comprising a fourth target analyte specific probe (eg., at least one specific binding member 210b) for detecting the second target analyte from the plurality of analytes, wherein the fourth target analyte specific probe has a specific binding interaction to a second complementary portion of the second target analyte if the second target analyte is detected within the plurality of analytes and is bound to the third target analyte specific probe (ie., by forming a magnetic capture particle-analyte-SERS-active nanoparticle complex 250) as recited in claim 61 (see paragraphs [0059], [0084], [0091], [0096], [0113], [0121] to [127], [0174], [0178], [0224], [0236], [0240], [0241] and [0311], and claims 1-86). 
	Weidemaier et al., do not disclose a first plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 56 and a second plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 61 wherein the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating as recited in claim 58. 
Cui et al., teach a first plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 56 and a second plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 61 wherein the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating as recited in claim 58 (see abstract, paragraphs [0016] and [0017], and claims 1-17). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the detection assays recited in claims 56, 58, and 61 wherein a first plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, a second plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, and the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating in view of the prior arts of Weidemaier et al., and Cui et al..  One having ordinary skill in the art would have been motivated to do so because Cui et al., have taught a first plurality of super paramagnetic nanoparticles substantially coated by a noble metal and a second plurality of super paramagnetic nanoparticles substantially coated by a noble metal wherein the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating (see abstract, paragraphs [0016] and [0017], and claims 1-17) and the simple substitution of one kind of super paramagnetic particle (eg., the super paramagnetic nanoparticles taught by Weidemaier et al.,) from another kind of super paramagnetic particle (eg., the super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Cui et al.,) during the process of making a plurality of super paramagnetic nanoparticles particles recited in claims 56, 58, and 61, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the super paramagnetic nanoparticles taught by Weidemaier et al., and the super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Cui et al., are used for the same purpose (ie., attaching a target analyte specific probe) and Cui et al., have suggested that “[T]he super-paramagnetic composite particle according to the present invention possesses advantages that both magnetic particles and noble metal have.  The super-paramagnetic composite particle is not only readily separable under the action of magnetic field, but also very likely to bind with bioactive materials including mercapto oligonucleotide, protein, polysaccharide and the like.  Therefore, it is very suitable for the separation of nucleic acid and protein, nucleic acid hybridization and detection, and antigen-antibody immunoassay and other biological system detection, particularly for the visualization detection of biochip” (see paragraph [0023]).  One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the detection assays recited in claims 56, 58, and 61 in order to take advantages of the super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Cui et al., in view of the prior arts of Weidemaier et al., and Cui et al., such that a first plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, a second plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, and the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating. 
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claims 56-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidemaier et al., (US 2011/0275061 A1, priority date: March 20, 2007) in view of Salgueirino-Maceira et al., (Chem. Mater., 18, 2701-2706, 2006). 
Note that, although claim 56 is directed to a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, since the content of claim 56 does not have a step for mixing the components in the detection assay, claim 56 is considered as a product claim for the rejection. 
 	Regarding claims 56, 57, and 59-61, Weidemaier et al., teach a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, the detection assay comprising: a plurality of analytes consisting of at least one analyte from a set of antigens (ie., one or more analytes such as proteins); the detection assay comprising: a first plurality of super paramagnetic particles (eg., one or more super paramagnetic capture particles 100) comprising a first target analyte specific probe (eg., at least one specific binding member 110a) for detecting at least one target analyte from the plurality of analytes and a first blocking agent, wherein the first target analyte specific probe has a specific binding interaction to a first complementary portion of the at least one target analyte if the at least one target analyte is detected within the plurality of analytes; a first plurality of Raman reporter nanoparticles (eg., SERS-active nanoparticles having different Raman dyes 120) comprising a second target analyte specific probe (ie., at least one specific binding member 110b) for detecting the at least one target analyte from the plurality of analytes, wherein the second target analyte specific probe has a specific binding interaction to a second complementary portion of the at least one target analyte if the at least one target analyte is detected within the plurality of analytes and is bound to the first target analyte specific probe (ie., by forming a magnetic capture particle-analyte-SERS-active nanoparticle complex 140) as recited in claim 56, wherein the blocking agent is configured to stop non-specific binding interactions with the plurality of analytes (ie., to enhance or facilitate the binding event with the analyte or facilitate the binding event with the analyte or to prevent undesired interactions) as recited in claim 57, the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of antigens, proteins, or protein pA/Gs as recited in claim 59, further comprising: an enhanced Raman signal (eg., the first dateable signal in claim 1) generated from a magnetic nanoparticle complex configured from the at least one target analyte, at least one of the first plurality of paramagnetic particles, and at least one of the first plurality of Raman reporter nanoparticles as recited in claim 60, and further comprising: a second plurality of super paramagnetic nanoparticles (eg., one or more super paramagnetic capture particles 200) comprising a second blocking agent and a third target analyte specific probe (eg., at least one specific binding member 210a) for detecting a second target analyte from the plurality of analytes, wherein the third target analyte specific probe has a specific binding interaction to a first complementary portion of the second target analyte if the second target analyte is detected within the plurality of analytes; and a second plurality of Raman reporter nanoparticles (eg., SERS-active nanoparticles having different Raman dyes 220) comprising a fourth target analyte specific probe (eg., at least one specific binding member 210b) for detecting the second target analyte from the plurality of analytes, wherein the fourth target analyte specific probe has a specific binding interaction to a second complementary portion of the second target analyte if the second target analyte is detected within the plurality of analytes and is bound to the third target analyte specific probe (ie., by forming a magnetic capture particle-analyte-SERS-active nanoparticle complex 250) as recited in claim 61 (see paragraphs [0059], [0084], [0091], [0096], [0113], [0121] to [127], [0174], [0178], [0224], [0236], [0240], [0241] and [0311], and claims 1-86). 
	Weidemaier et al., do not disclose a first plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 56 and a second plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 61 wherein the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating as recited in claim 58 and the first plurality of super paramagnetic particles further comprise silica-shell super paramagnetic nanoparticles and wherein a core of the silica-shell super paramagnetic nanoparticles is magnetic as recited in claim 62. 
Salgueirino-Maceira et al., teach a first plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 56 and a second plurality of super paramagnetic nanoparticles substantially coated by a noble metal as recited in claim 61 wherein the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating as recited in claim 57 and the first plurality of super paramagnetic particles further comprise silica-shell super paramagnetic nanoparticles and wherein a core of the silica-shell super paramagnetic nanoparticles is magnetic as recited in claim 62 (see abstract). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the detection assays recited in claims 56, 58, 61, and 62 wherein a first plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, a second plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating, the first plurality of super paramagnetic particles further comprise silica-shell super paramagnetic nanoparticles and a core of the silica-shell super paramagnetic nanoparticles is magnetic in view of the prior arts of Weidemaier et al., and Salgueirino-Maceira et al..  One having ordinary skill in the art would have been motivated to do so because Salgueirino-Maceira et al., have taught a first plurality of super paramagnetic nanoparticles substantially coated by a noble metal and a second plurality of super paramagnetic nanoparticles substantially coated by a noble metal wherein the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating, the first plurality of super paramagnetic particles further comprise silica-shell super paramagnetic nanoparticles and a core of the silica-shell super paramagnetic nanoparticles is magnetic (see abstract) and the simple substitution of one kind of super paramagnetic particle (eg., the super paramagnetic nanoparticles taught by Weidemaier et al.,) from another kind of super paramagnetic particle (eg., the silica-shell super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Salgueirino-Maceira et al.,) during the process of making a plurality of super paramagnetic nanoparticles particles recited in claims 56, 58, 61, and 62, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the super paramagnetic nanoparticles taught by Weidemaier et al., and the silica-shell super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Salgueirino-Maceira et al., are used for the same purpose (ie., attaching a target analyte specific probe) and Salgueirino-Maceira et al., have suggested that “[T]hese gold-coated magnetic silica spheres take advantage of the strong resonance absorption they show in the visible and near-infrared (NIR) range and can be controlled by using an external magnetic field, which makes them very promising in biomedical applications” and “[T]hese particles not only possess a highly tunable plasmon resonance in the visible-near-infrared range but also can be manipulated using an external magnetic field; this makes them very promising in fields concerning the selective destruction of targeted carcinoma cells through photothermal therapy, because they can be controlled through the blood stream using an external magnetic field, therefore favoring their selective accumulation at the targeted pathologic tissue” (see abstract in page 2701 and right column in page 2706). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the detection assay recited in claims 56, 58, 61, and 62 in view of the prior arts of Weidemaier et al., and Salgueirino-Maceira et al., in order to take advantages of the silica-shell super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Salgueirino-Maceira et al., such that a first plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, a second plurality of super paramagnetic nanoparticles is substantially coated by a noble metal, the noble metal coating of the plurality of super paramagnetic nanoparticles comprises at least one Au noble metal coating, the first plurality of super paramagnetic particles further comprise silica-shell super paramagnetic nanoparticles and a core of the silica-shell super paramagnetic nanoparticles is magnetic. 
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 63, 66, 67, and 69-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidemaier et al., in view of Salgueirino-Maceira et al., as applied to claim 56-62 above.
Note that, although claim 63 or 70 is directed to a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, since the content of claim 63 or 70  does not have a step for mixing the components in the detection assay, claim 63 or 70 is considered as a product claim for the rejection. 
The teaching of Weidemaier et al., and Salgueirino-Maceira et al., have been summarized previously, supra. 
Regarding claims 63, 66, and 69, Weidemaier et al., teach a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, the detection assay comprising: a plurality of analytes comprising at least one analyte from a set of antigens (ie., one or more analytes such as proteins); a plurality of paramagnetic particles (eg., one or more super paramagnetic capture particles 100) comprising a plurality of first target analyte specific probes (eg., at least one specific binding member 110a) for detecting at least one target analyte from the plurality of analytes; a plurality of first blocking agents of the plurality of paramagnetic particles (eg., exemplary blocking agents including albumin, casein, polyvinyl alcohol, poly (ethylene glycol), and gammaglobulin), wherein the plurality of first blocking agents are adjacent to the plurality of first target analyte specific probes; wherein the first target analyte specific probe comprises at least one chemical set from a group of an amine-reactive group, a thiol-reactive group, aldehyde reactive group, or an alcohol reactive group (ie., at least one amine reactive group from at least one specific binding member 110a such as a protein) for binding to a first complementary portion of the at least one target analyte (ie., having an ability to bind); a plurality of Raman label conjugated target analyte recognition nanoparticles substantially coated by a noble metal coating (eg., SERS-active nanoparticles having different Raman dyes 120 and Au shell) comprising a second target analyte specific probe (eg., at least one specific binding member 110b) for detecting the at least one target analyte from the plurality of analytes; specific binding interaction between the first complementary portion of the at least one target analyte and at least one of the plurality of first target analyte specific probes if the at least one target analyte is detected within the plurality of analytes; and a specific binding interaction between the second complementary portion of the at least one target analyte and the second target analyte specific probe if the at least one target analyte is bound to the first target analyte specific probe; an enhanced Raman signal generated by a magnetic nanoparticle complex formed from the at least one target analyte and at least one of the plurality of inner paramagnetic particles (ie., the magnetic particle complex is capable of generating a Raman signal) as recited in claim 63, the blocking agent is configured to stop non-specific binding interactions with the plurality of analytes (ie., to enhance or facilitate the binding event with the analyte or facilitate the binding event with the analyte or to prevent undesired interactions) as recited in claim 66, and the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of antigens, proteins, or protein pA/Gs as recited in claim 69 (see paragraphs [0056], [0057], [0059], [0068], [0084], [0091], [0096], [0113], [0121] to [127], [0174], [0178], [0224], [0236], [0240], [0241] and [0311], and claims 1-86). 
Regarding claims 70 and 73, Weidemaier et al., teach a detection assay for detecting a target nucleic acid via a surface enhanced Raman spectroscopy magnetic capture-based assay, the detection assay comprising: a plurality of analytes comprising at least one of a set of antigens (ie., one or more analytes such as proteins); a plurality of inner paramagnetic particles (eg., one or more super paramagnetic capture particles 100) comprising a plurality of first target analyte specific probes (eg., at least one specific binding member 110a) for detecting at least one target analyte from the plurality of analytes; a plurality of blocking agents of the plurality of inner paramagnetic particles (eg., exemplary blocking agents including albumin, casein, polyvinyl alcohol, poly (ethylene glycol), and gammaglobulin), wherein at least one of the plurality of blocking agents is adjacent to at least one of the plurality of first target analyte specific probes; wherein the plurality of first target analyte specific probes comprise at least one chemical group from a set of an amine-reactive group, a thiol-reactive group, aldehyde reactive group, or an alcohol reactive group (ie., amine reactive group from at least one specific binding member 110a such as a protein) for selectively cross-linking to a first complementary portion of the at least one target analyte if the at least one target analyte is detected (ie., having an ability to cross-link); a plurality of Raman label conjugated target analyte recognition nanoparticles (eg., SERS-active nanoparticles having different Raman dyes 120) comprising a second target analyte specific probe (eg., at least one specific binding member 110b) for detecting the at least one target analyte from the plurality of analytes; wherein the second target analyte specific probe comprises at least one chemical group from the set of the amine-reactive group, the thiol-reactive group, aldehyde reactive group, or the alcohol reactive group (ie., at least one amine reactive group from at least one specific binding member 110b such as a protein) for selectively binding to a second complementary portion of the at least one target analyte if the at least one target analyte is detected (ie., having an ability to bind); a specific binding interaction between the first complementary portion of the at least one target analyte and at least one of the plurality of first
target analyte specific probes if the at least one target analyte is detected within the plurality of analytes and a specific binding interaction between the second complimentary portion of the at least one target analyte and the second target analyte specific probe if the at least one target
analyte is bound to the at least one of the plurality of first target specific probes; and a magnetically aggregated nanoparticle pellet configured to generate an enhanced Raman signal  (ie., the magnetic particle complex in the pellet is capable of generating a Raman signal) when 
at least one of the plurality of inner paramagnetic particles binds to the at least one target analyte and when at least one of the Raman label conjugated target analyte recognition nanoparticles binds to the at least one target analyte and is proximate to the at least one of the plurality of inner paramagnetic particles as recited in claim 70 and the first target analyte specific probe and the second target analyte specific probe comprise at least one analyte from the set of antigens, proteins, or protein pA/Gs as recited in claim 73 (see paragraphs [0056], [0057], [0059], [0068], [0084], [0091], [0096], [0113], [0121] to [127], [0174], [0178], [0224], [0236], [0240], [0241] and [0311], and claims 1-86). 
Weidemaier et al., do not disclose a plurality of inner silica-shelled paramagnetic particles substantially coated by a gold noble metal coating as recited in claim 63 and a plurality of inner paramagnetic particles substantially coated by a noble metal coating as recited in claim 70 wherein the gold noble metal coating amplifies the enhanced Raman signal as recited in claim 67, the plurality of inner paramagnetic particles comprise silica-shell paramagnetic nanoparticles as recited in claim 71, and the noble metal coating is an Au coating as recited in claim 72. 
Salgueirino-Maceira et al., teach a plurality of inner silica-shelled paramagnetic particles substantially coated by a gold noble metal coating as recited in claim 63 and a plurality of inner paramagnetic particles substantially coated by a noble metal coating as recited in claim 70 wherein the gold noble metal coating amplifies the enhanced Raman signal as recited in claim 67, the plurality of inner paramagnetic particles comprise silica-shell paramagnetic nanoparticles as recited in claim 71, and the noble metal coating is an Au coating as recited in claim 72 (see abstract). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the detection assays recited in claims 63, 67, and 70-72 wherein a plurality of inner silica-shelled paramagnetic particles substantially coated by a gold noble metal coating, a plurality of inner paramagnetic particles substantially coated by a noble metal coating, the plurality of inner paramagnetic particles comprise silica-shell paramagnetic nanoparticles and the noble metal coating is an Au coating such that the gold noble metal coating amplifies the enhanced Raman signal in view of the prior arts of Weidemaier et al., and Salgueirino-Maceira et al..  One having ordinary skill in the art would have been motivated to do so because Salgueirino-Maceira et al., have taught a plurality of inner silica-shelled paramagnetic particles substantially coated by a gold noble metal coating and a plurality of inner paramagnetic particles substantially coated by a noble metal coating wherein the plurality of inner paramagnetic particles comprise silica-shell paramagnetic nanoparticles and the noble metal coating is an Au coating such that the gold noble metal coating amplifies the enhanced Raman signal (see abstract) and the simple substitution of one kind of super paramagnetic nanoparticles particle (eg., the super paramagnetic nanoparticles taught by Weidemaier et al.,) from another kind of super paramagnetic nanoparticles particle (eg., the silica-shell super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Salgueirino-Maceira et al.,) during the process of making a plurality of super paramagnetic nanoparticles particles recited in claims 63, 67, and 70-72, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the super paramagnetic nanoparticles taught by Weidemaier et al., and the silica-shell super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Salgueirino-Maceira et al., are used for the same purpose (ie., attaching a target analyte specific probe) and Salgueirino-Maceira et al., have suggested that “[T]hese gold-coated magnetic silica spheres take advantage of the strong resonance absorption they show in the visible and near-infrared (NIR) range and can be controlled by using an external magnetic field, which makes them very promising in biomedical applications” and “[T]hese particles not only possess a highly tunable plasmon resonance in the visible-near-infrared range but also can be manipulated using an external magnetic field; this makes them very promising in fields concerning the selective destruction of targeted carcinoma cells through photothermal therapy, because they can be controlled through the blood stream using an external magnetic field, therefore favoring their selective accumulation at the targeted pathologic tissue” (see abstract in page 2701 and right column in page 2706). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the detection assays recited in claims 63, 67, and 70-72 in view of the prior arts of Weidemaier et al., and Salgueirino-Maceira et al., in order to take advantages of the silica-shell super paramagnetic nanoparticles substantially coated by a noble metal coating taught by Salgueirino-Maceira et al., such that a plurality of inner silica-shelled paramagnetic particles substantially coated by a gold noble metal coating, a plurality of inner paramagnetic particles substantially coated by a noble metal coating, the gold noble metal coating amplifies the enhanced Raman signal, the plurality of inner paramagnetic particles comprise silica-shell paramagnetic nanoparticles and the noble metal coating is an Au coating. 
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Claim 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weidemaier et al., in view of Salgueirino-Maceira et al., as applied to claim 56-63, 66, 67, and 69-73  above, and further in view of Zhou et al., (US 2008/0096289 A1, published on April 24, 2008). 
The teaching of Weidemaier et al., and Salgueirino-Maceira et al., have been summarized previously, supra. 
Weidemaier et al., and Salgueirino-Maceira et al., do not disclose that a dye of the plurality of Raman label conjugated target analyte recognition nanoparticles is MG-ITC as recited in claim 64. 
Zhou et al., teach that “[S]mall organic compounds such as thiophenol, mercaptobenzoic acid, and bispyridine were previously used as Raman spectroscopic reporters. These molecules give rise to simple Raman spectra, but it has been difficult or impossible to achieve resonance Raman enhancement at visible excitation wavelengths. As a result, the reported SERS intensities are relatively low, even at high (millimolar) reporter concentrations. On the contrary, various organic dyes, for examples, malachite green isothiocyanate (MGITC), tetramethylrhodamine-5-isothiocyanate (TRITC), X-rhodamine-5-(and -6)-isothiocyanate (XRITC), and 3,3-diethylthiadicarbocyanine iodide (DTDC), have been found to produce very strong Raman signals. Therefore, incorporating such structures into the SERS reporter molecules is one possible approach to make desired SERS reporters. One skilled in the art may understand how to design the synthetic route to make such high performance SERS reporters” (paragraph [0024]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have made the detection assay recited in claim 64 wherein a dye of the plurality of Raman label conjugated target analyte recognition nanoparticles is MG-ITC in view of the prior arts of Weidemaier et al., Salgueirino-Maceira et al., and Zhou et al.. One having ordinary skill in the art would have been motivated to do so because Zhou et al., have taught that “[S]mall organic compounds such as thiophenol, mercaptobenzoic acid, and bispyridine were previously used as Raman spectroscopic reporters. These molecules give rise to simple Raman spectra, but it has been difficult or impossible to achieve resonance Raman enhancement at visible excitation wavelengths. As a result, the reported SERS intensities are relatively low, even at high (millimolar) reporter concentrations. On the contrary, various organic dyes, for examples, malachite green isothiocyanate (MGITC), tetramethylrhodamine-5-isothiocyanate (TRITC), X-rhodamine-5-(and -6)-isothiocyanate (XRITC), and 3,3-diethylthiadicarbocyanine iodide (DTDC), have been found to produce very strong Raman signals. Therefore, incorporating such structures into the SERS reporter molecules is one possible approach to make desired SERS reporters. One skilled in the art may understand how to design the synthetic route to make such high performance SERS reporters” (paragraph [0024]) and the simple substitution of one kind of dye (eg., the dye used for labeling Raman label conjugated target analyte recognition nanoparticles taught by Weidemaier et al.,) from another kind of dye (eg., the dye used for labeling Raman label conjugated target analyte recognition nanoparticles, malachite green isothiocyanate (MGITC), taught by Zhou et al.,) during the process of making a plurality of Raman label conjugated target analyte recognition nanoparticles recited in claim 63, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the dye used for labeling Raman label conjugated target analyte recognition nanoparticles taught by Weidemaier et al., and the dye used for labeling Raman label conjugated target analyte recognition nanoparticles taught by Zhou et al., are used for the same purpose (ie., labeling Raman label conjugated target analyte recognition nanoparticles). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make the detection assay recited in claim 64 by labeling Raman label conjugated target analyte recognition nanoparticles using MG-ITC in view of the prior arts of Weidemaier et al., Salgueirino-Maceira et al., and Zhou et al., in order to make Raman label conjugated target analyte recognition nanoparticles with very strong Raman signals. 
	Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claims 36-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	No claim is allowed. 
18.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 13, 2021